Case: 13-11293    Date Filed: 09/16/2013   Page: 1 of 7


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-11293
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 7:05-cr-00003-HL-TQL-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                        versus

JAMES EDWARD BURNS,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (September 16, 2013)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      James Edward Burns, a federal prisoner, appeals from the district court’s

denial of his motion to reduce his sentence, filed under 18 U.S.C. § 3582(c)(2) and

based on the Fair Sentencing Act (“FSA”) as well as Amendment 750 to the
              Case: 13-11293     Date Filed: 09/16/2013   Page: 2 of 7


Sentencing Guidelines. Pursuant to a written plea agreement, Burns pleaded guilty

to possession with intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). He was found responsible for

24.18 grams of crack cocaine.       Due to his criminal history, the presentence

investigation report (“PSI”) deemed Burns a career offender under U.S.S.G. §

4B1.1(a) and calculated a guideline range of 188 to 235 months’ imprisonment. At

sentencing, the district court concluded that the PSI correctly classified Burns as a

career offender and sentenced him to 235 months in prison. On appeal, Burns

argues that the district court erred in denying his § 3582(c)(2) motion because the

district court calculated his base offense level under U.S.S.G. § 2D1.1 before

considering his status as a career offender, signifying that his sentence was “based

on” the crack cocaine Guidelines. After thorough review, we affirm.

      We review de novo a district court’s legal conclusions about the Sentencing

Guidelines and the scope of its authority under 18 U.S.C. § 3582(c)(2). United

States v. Liberse, 688 F.3d 1198, 1200 n.1 (11th Cir. 2012).

      A district court may modify a term of imprisonment that was based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). A reduction, however, must be “consistent

with applicable policy statements issued by the Sentencing Commission.” Id. The

applicable policy statement provides that “[a] reduction in the defendant’s term of


                                         2
              Case: 13-11293     Date Filed: 09/16/2013   Page: 3 of 7


imprisonment . . . is not authorized under 18 U.S.C. § 3582(c)(2) if . . . [the]

amendment . . . does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). The commentary to the Guidelines

defines “applicable guideline range” as “the guideline range that corresponds to the

offense level and criminal history category.” Id. § 1B1.10, comment. (n.1(A)).

The commentary further provides that a § 3582(c)(2) sentence reduction is not

authorized and not consistent with § 1B1.10(a)(2)(B) where “the amendment does

not have the effect of lowering the defendant’s applicable guideline range because

of the operation of another guideline or statutory provision[.]” Id.

      Amendment 750 to the Sentencing Guidelines amended the drug quantity

table in § 2D1.1(c) to reduce offense levels in crack cocaine cases. See U.S.S.G.

App. C, Amend. 750. It was made retroactive by Amendment 759, effective

November 1, 2011. See id., Amend. 759.

      In United States v. Moore, 541 F.3d 1323 (11th Cir. 2008), we addressed

whether Amendment 706, effective November 1, 2007, and which similarly

reduced the base offense levels for crack cocaine offenses, authorized reductions

under § 3582(c)(2) for defendants who had been convicted of crack cocaine

offenses, but had been sentenced under the career offender guidelines. Id. at 1325.

We explained that § 3582(c)(2) only authorizes reductions to sentences that were

“based on” sentencing ranges that have been subsequently lowered. Id. at 1327.


                                          3
              Case: 13-11293    Date Filed: 09/16/2013   Page: 4 of 7


Since Amendment 706 did not lower the career offender offense levels, we

concluded that it did not lower the sentencing range upon which a career offender’s

sentence had been based. Id. We also explained that the commentary to § 1B1.10

“[made] clear” that a § 3582(c)(2) reduction was not authorized where an

amendment lowered a defendant’s base offense level for the offense of conviction

but not the career offender sentencing range under which the defendant was

sentenced. Id. at 1327-28; see also U.S.S.G. § 1B1.10, comment. (n.1(A)).

      In Freeman v. United States, 564 U.S. ___, 131 S.Ct. 2685 (2011), the

Supreme Court held, in a plurality opinion, that a defendant sentenced under a plea

agreement recommending a specific sentence or sentencing range pursuant to

Fed.R.Crim.P. 11(c)(1)(C) could, in certain circumstances, still qualify for a

reduced sentence under § 3582(c)(2) if the sentence or sentencing range in the plea

agreement was “based on” the amended guideline range. See Freeman, 131 S.Ct.

at 2690. However, we have made clear that Freeman did not overrule Moore, and

that it is inapplicable to a defendant sentenced as a career offender. See United

States v. Lawson, 686 F.3d 1317, 1320-21 (11th Cir.), cert. denied, 133 S.Ct. 568

(2012); see also U.S.S.G. § 1B1.10, comment. (n.1(A)). In Lawson, we explained

that Freeman did not address the situation in which defendants were assigned a

base offense level under one guideline section, but were ultimately assigned a total

offense level and guideline range under § 4B1.1. 686 F.3d at 1321. Therefore, a


                                         4
              Case: 13-11293     Date Filed: 09/16/2013   Page: 5 of 7


defendant who was convicted of a crack cocaine offense but sentenced as a career

offender was still not eligible for a § 3582(c)(2) reduction because his guideline

range was not lowered by Amendment 750. See id.

      We recently held that the FSA may not be used to reduce a sentence

pursuant to a § 3582 motion because it was a congressional statutory change and

not a guidelines amendment issued by the Sentencing Commission. See United

States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012). Further, interpreting the

general savings clause, 1 U.S.C. § 109, we also said that the FSA has not been

made retroactively applicable to sentences imposed before its 2010 enactment. Id.;

see also Dorsey v. United States, 567 U.S. ___, 132 S.Ct. 2321, 2326 (2012)

(holding that the FSA’s reduced statutory mandatory minimums apply to

defendants who committed crack cocaine offenses before August 3, 2010, but were

sentenced after the date the FSA went into effect).

      In United States v. Hippolyte, we also recently held that the district court

properly denied the defendant’s § 3582(c)(2) motion where the defendant was

subject to a mandatory minimum sentence for a pre-FSA offense involving cocaine

base. 712 F.3d 535, 540-42 (11th Cir. 2013), petition for cert. filed, (U.S. June 12,

2013) (No. 12-10828).      Noting that the FSA did not apply retroactively, we

explained that the defendant’s guideline range was the statutory minimum at the

time of his sentencing, and thus Amendment 750 did not lower his guideline range.


                                         5
              Case: 13-11293     Date Filed: 09/16/2013    Page: 6 of 7


Id. at 541-42. Additionally, we rejected the defendant’s argument that Berry was

distinguishable because that case involved a career offender as opposed to a

statutory mandatory minimum sentence.        Id. at 542.    We reasoned that such

distinctions “lack[ed] substance” because career offender designations “‘act[] like

statutory mandatory minimums.’” Id. (quoting United States v. Mills, 613 F.3d

1070, 1078 (11th Cir. 2010)).

      Here, the district court properly denied Burns’s motion for a sentence

reduction. Burns’s argument that Freeman has undermined Moore is foreclosed by

our decision in Lawson, and his attempts to distinguish Lawson are unavailing.

Specifically, Burns does not address our explanation in Lawson that Freeman was

not directly on point -- indeed, neither the plurality opinion in Freeman nor Justice

Sotomayor’s concurrence addressed the circumstances of a defendant, like Burns,

who was assigned a base offense level under one guideline section but was

ultimately assigned a total offense level and guideline range based on the career

offender provision. See Lawson, 686 F.3d at 1320-21.

      Similarly, Burns’s argument that the FSA authorizes the district court to

reduce his sentence is foreclosed by our decision in Berry, where we explained that

the FSA is not an amendment to the Guidelines by the Sentencing Commission,

and thus, it cannot serve as a basis for a § 3582(c)(2) sentence reduction in Burns’s

case. See 701 F.3d at 377. Accordingly, we affirm.


                                         6
     Case: 13-11293   Date Filed: 09/16/2013   Page: 7 of 7


AFFIRMED.




                              7